DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17131371 on August 12, 2022. Please note claims 1, 3-9, 13 and 14 are pending and claims 12 and 15 are withdrawn without traverse.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20160224164 A1).

Regarding claim 1 (Currently Amended), Huang discloses: A method of touch detection for a projected capacitive (PCAP) touch sensor comprising a network of row conductors and column conductors capacitively coupled at a plurality of nodes (Fig. 2, Fig. 3, Abstract discloses the mutual capacitive touch panel comprising plurality of sensing lines intersecting with plurality of driving lines capacitively coupled for touch detection), the method comprising: 
generating a frequency set including a plurality of sine wave signals each characterized by a unique row frequency (Fig. 2, Fig. 3, [0027], [0065], discloses the signal output unit 100, which is disposed at an input end of the driving lines Y, is configured to simultaneously output driving signals with different frequencies to all the driving lines Y. Please note that signal supplied to driving lines Y are sine wave signal as illustrated symbol in figure), wherein the frequency set is selected according to at least one of avoidance of harmonic relationships between frequencies, avoidance of frequency interference due to harmonic caused by impurities of generated sinusoids, avoidance of harmonic correspondence with fundamental frequencies, and a maximum frequency range (Fig. 2, Fig. 3, [0027], [0065]-[0067] discloses driving method in which a signal output unit disposed at input ends of the driving lines is configured to simultaneously output driving signals with different frequencies to all the driving lines to reduce the mutual interference of the driving signals with different frequencies, and the frequencies difference between the input frequency of each driving line and the input frequency of other driving lines are greater or equal to the minimum frequency difference Δf (e.g. 1 KHz to 100 KHz). Huang also discloses frequency hopping driving schemes to reduce/avoidance of the frequency/signal interference); 
transmitting the plurality of sine wave signals to the row conductors according to a rotating frequency scheme in which each transmitted sine wave signal for each row conductor is different from a most recently transmitted sine wave signal for that same row conductor (Fig. 5, Fig. 6, [0069], discloses the sine wave signal with different frequencies f1, f2 and f3 are supplied to the driving lines Y1, Y2 and Y3 in rotational manner. As shown in figure, during the time period T1, frequencies f1, f2 and f3 are supplied to driving lines Y1, Y2 and Y3 respectively, and during time period T1+ Δt1, frequencies f2, f3 and f1 are supplied to driving electrodes Y1, Y2 and Y3 respectively and so on); 
receiving column signals from the column conductors, each column signal comprising a summation of the unique row frequencies transmitted on the row conductors (Fig. 2, Fig. 5, discloses the sensing lines X1 and X2 receives the combination of different frequency signals f1, f2 and f3 transmitted from driving lines Y1, Y2 and Y3); 
processing the column signals using an algorithm to deconstruct each column signal into the unique row frequencies transmitted on the row conductors (Fig. 5, [0053]-[0056], discloses the output end of the sensing line X1 is connected to the first selection switch S1 in series, and the output end of the sensing line X2 is connected to the second selection switch S2 in series, and output signals are processed/filtered into unique frequencies that supplied to the driving lines by band-pass filters); 
analyzing the relative magnitudes of the unique row frequencies of the deconstructed column signals (Fig. 5, [0029], [0065], discloses signal separation unit 200 separate the sensing signals with different frequencies and obtain addresses of the driving lines Y corresponding to the sensing signals, respectively); and 
determining the presence of a touch at one of the plurality of nodes based on a change in magnitude of one of the unique row frequencies (Fig. 5, [0062]-[0064], discloses the based on the amplitude of a signal with frequency is changed, user’s finger touch position is determined); 
wherein the number of sine wave signals in the frequency set is equal to or greater than the number of row conductors in the PCAP touch sensor (Fig. 6, discloses the three driving lines Y1, Y2 and Y3 having three sine wave signals with frequencies f1, f2 and f3 respectively), and wherein the rotating frequency scheme comprises transmitting each of the plurality of sine wave signals to each of the row conductors in repeating sequential order (Fig. 6- Fig. 8, [0069], discloses the sine wave signal with different frequencies f1, f2 and f3 are supplied to the driving lines Y1, Y2 and Y3 in repeating sequential order as illustrated in figures), and wherein no same one of the plurality of sine wave signals is transmitted to more than one of the row conductors simultaneously (see Figs 6-8, [0069], [0071], discloses sine wave signals with unique different frequencies are supplied to driving lines).  
	Regarding claim 3 (Original), Huang teaches the limitations of parent claim 1. Huang further teaches the step of mapping a status of each of the plurality of nodes including recording the magnitude of the unique row frequency at each respective node (Fig. 5, [0029], [0064], discloses signal separation unit 200, which is connected to the preamplifier A, is configured to separate the sensing signals with different frequencies and obtain addresses of the driving lines Y corresponding to the sensing signals, respectively).  

	Regarding claim 5 (Original), Huang teaches the limitations of parent claim 1. Huang further teaches wherein the frequency spacing between each of the plurality of sine wave signals is equal (Fig. 5, [0069]-[0061], discloses the frequency of the a frequency f1 of the driving signal in a first column of driving line is 50 kHz; a frequency f2 of the driving signal in a second column of driving line is 60 kHz; and a frequency f3 of the driving signal in a third column of driving line is 70 kHz, i. e. frequency spacing between each of the plurality of sine wave signals is equal).

	Regarding claim 7 (Original), Huang teaches the limitations of parent claim 1. Huang further teaches: wherein each of the generating, transmitting, receiving and processing steps is implemented on a touch controller comprising a plurality of electronic components (Fig. 2, Fig. 5, discloses the mutual capacitive touch panel device comprising signal generating, transmitting, receiving and processing apparatus/method for determining the user’s touch on touch panel having plurality of electronic components i. e. a touch controller).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20160224164 A1) in view of in view of Marino et al. (US 20110084857 A1).

Regarding claim 4 (Original), Huang teaches the limitations of parent claim 1. Huang does not seem to explicitly teach the step of reporting a touch event to a coupled processor.
However, it has been well known in the touch panel device to connect the output of touch sensing electrodes to a touch processor/microprocessor to perform the necessary calculations for determining the touch position. For example, Marino teaches the step of reporting a touch event to a coupled processor (Fig. 8, Fig. 9, [0074]-[0075], disclose touch panel device in which driving and sensing electrodes are arranged in row and column, and sensing electrodes are connected to microprocessor so that raw response signal is processed by microprocessor for determining the touch position in touch panel).
	Therefore, in view of teachings of Huang and Marino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch senor device/method with Marino’s teachings of step of reporting a touch event to a coupled processor in order to perform the necessary calculations for determining the touch position ([0034], Marino).

Regarding claim 6 (Original), Huang teaches the limitations of parent claim 1. Huang further teaches wherein each column signal is measured over a predetermined period of time (Fig. 5, [0055], [0067], the signal output unit determines the sequence of the frequencies of the driving signals every first predetermined time interval based on the hopping rule, and sensing signal is measured over predetermined cycle of the shift register). Huang does not seem to explicitly teach digitizing the touch sensing data for touch processing.
However, in the same field of endeavor of the touch panel device, Marino teaches digitizing the touch sensing data for touch processing (Fig. 8, Fig. 9, [0075], discloses analog-to-digital converter (ADC) included in the measurement unit digitizes the signal in preparation for calculations to be made by a microprocessor (.mu.P)).
Therefore, in view of teachings of Huang and Marino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch senor device/method with Marino’s teachings of digitizing the touch sensing data for touch processing in order to prepare for calculations to be made by a microprocessor for determining the touch position ([0034], Marino).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20160224164 A1) in view of in view of Xu et al. (US 20190220131 A1).

	Regarding claim 8 (Original), Huang teaches the limitations of parent claim 7. Huang does not explicitly teach wherein the touch controller is implemented as one of a microcontroller, a field programmable gate array (FPGA), and an application specific integrated circuit (ASIC).  
	However, in the same field of endeavor of the projected capacitive (PCAP) touch system, Xu teaches wherein the touch controller is implemented as one of a microcontroller, a field programmable gate array (FPGA), and an application specific integrated circuit (ASIC) (Fig. 1, Fig. 9, [0039]-[0040], discloses the touchscreen controller is implemented as application-specific integrated circuits (ASICs)).
	Therefore, in view of teachings of Huang and Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the a touch controller comprising a plurality of electronic components of Huang with Xu’s teachings of touch controller is implemented as one of a microcontroller, a field programmable gate array (FPGA), and an application specific integrated circuit (ASIC) as suggested in order to improve the overall performance such as signal integrity, size, weight, and power of the touch panel device.

9.	Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20190220131 A1) in view of in view of Huang et al. (US 20160224164 A1), further in view of Kitagawa et al. (US 20170046007 A1).
	
Regarding claim 9 (Currently Amended), Xu discloses: A projected capacitive (PCAP) touch system (Fig. 19, Abstract discloses the projected capacitive (PCAP) touch system), comprising: 
first and second touch sensors (Fig. 19, touch sensor driven by touch controller ASIC1 and touch controller ASIC2) each comprising row conductors and column conductors capacitively coupled at nodes formed at row-column conductor intersections such that signals transmitted on the row conductors propagate to the column conductors at capacitive connections of the nodes (see Figs. 19, row electrodes Y1-Yn and column electrodes X1-Xn which are intersecting such that signals transmitted on the row conductors propagate to the column conductors at capacitive connections of the nodes); and 
	wherein the first touch controller is coupled to the first touch sensor and the second touch controller is coupled to the second touch sensor (Fig. 19, touch controller ASIC1 is connected to first touch senor comprising odd number of row electrodes Y1, Y3, Y5…. and odd number of column electrodes X1, X3, X5…. Similarly, touch controller ASIC2 is connected to second touch senor comprising even number of row electrodes Y2, Y4, Y6…. and even number of column electrodes X2, X4, X6….respectively); and 
	wherein the first touch sensor and the first controller function independently of the second touch sensor and the second controller (Fig. 19, [0007], discloses the first touch controller ASIC1 and second touch controller ASIC2 calculate the touch coordinate without communicating with each other. Each touch controller ASIC calculate the touch coordinate individually for one of the first subset or the second subset of touchscreen electrodes without communicating with the other touch controller ASIC).
	Xu does not explicitly teach method of driving/sensing of touch sensor using:
generate a frequency set including a plurality of sine wave signals each characterized by a unique row frequency, wherein the frequency set is selected according to at least one of avoidance of harmonic relationships between frequencies, avoidance of frequency interference due to harmonic caused by impurities of generated sinusoids, avoidance of harmonic correspondence with fundamental frequencies, and a maximum frequency range; 
	transmit the plurality of sine wave signals to the row conductors; 15Docket No. 129717US01PATENT 
	receiving column signals from the column conductors, each column signal comprising a summation of the unique row frequencies transmitted on the row conductors; 
	process the column signals using an algorithm to deconstruct each column signal into the unique row frequencies transmitted on the row conductors; 
	analyze the relative magnitudes of the unique row frequencies of the deconstructed column signals; and 
	determine the presence of a touch at one of the plurality of nodes based on a change in magnitude of one of the unique row frequencies;
 	wherein, for each of the first controller and the second controller, the plurality of sine wave signals is transmitted to the row conductors according to a 4Appl. No. 17/131,371Response to the Office Action dated 05/11/2022 rotating frequency scheme in which each transmitted sine wave signal for each row conductor is different from a most recently transmitted sine wave signal for that same row conductor, wherein the number of sine wave signals in the generated frequency set is equal to or greater than the number of row conductors, wherein the rotating frequency scheme comprises transmitting each of the plurality of sine wave signals to each of the row conductors in repeating sequential order, and wherein no same one of the plurality of sine wave signals is transmitted to more than one of the row conductors simultaneously.
However, in the same field of endeavor of the capacitive touch detection method Huang teaches generate a frequency set including a plurality of sine wave signals each characterized by a unique row frequency (Fig. 2, Fig. 3, [0027], [0065], discloses the signal output unit 100, which is disposed at an input end of the driving lines Y, is configured to simultaneously output driving signals with different frequencies to all the driving lines Y. Please note that signal supplied to driving lines Y are sine wave signal as illustrated symbol in figure), wherein the frequency set is selected according to at least one of avoidance of harmonic relationships between frequencies, avoidance of frequency interference due to harmonic caused by impurities of generated sinusoids, avoidance of harmonic correspondence with fundamental frequencies, and a maximum frequency range (Fig. 2, Fig. 3, [0027], [0065]-[0067] discloses driving method in which a signal output unit disposed at input ends of the driving lines is configured to simultaneously output driving signals with different frequencies to all the driving lines to reduce the mutual interference of the driving signals with different frequencies, and the frequencies difference between the input frequency of each driving line and the input frequency of other driving lines are greater or equal to the minimum frequency difference Δf (e.g. 1 KHz to 100 KHz). Huang also discloses frequency hopping driving schemes to reduce/avoidance of the frequency/signal interference);; 
	transmit the plurality of sine wave signals to the row conductors (Fig. 5, Fig. 6, [0069], discloses the sine wave signal with different frequencies f1, f2 and f3 are supplied to the driving lines Y1, Y2 and Y3 in rotational manner. Please note that signal supplied to driving lines Y are sine wave signal as illustrated symbol in figure); 15Docket No. 129717US01PATENT 
	receiving column signals from the column conductors, each column signal comprising a summation of the unique row frequencies transmitted on the row conductors (Fig. 2, Fig. 5, discloses the sensing lines X1 and X2 receives the combination of different frequency signals f1, f2 and f3 are transmitted from driving lines Y1, Y2 and Y3); 
	process the column signals using an algorithm to deconstruct each column signal into the unique row frequencies transmitted on the row conductors (Fig. 5, [0053]-[0056], discloses the output end of the sensing line X1 is connected to the first selection switch S1 in series, and the output end of the sensing line X2 is connected to the second selection switch S2 in series, and output signals are processed/filtered into unique frequencies that supplied to the driving lines by band-pass filters); 
	analyze the relative magnitudes of the unique row frequencies of the deconstructed column signals (Fig. 5, [0029], [0065], discloses signal separation unit 200 separate the sensing signals with different frequencies and obtain addresses of the driving lines Y corresponding to the sensing signals, respectively); and 
	determine the presence of a touch at one of the plurality of nodes based on a change in magnitude of one of the unique row frequencies (Fig. 5, [0062]-[0064], discloses the based on the amplitude of a signal with frequency is changed, user’s finger touch position is determined);
wherein, for each of the first controller and the second controller, the plurality of sine wave signals is transmitted to the row conductors according to a rotating frequency scheme in which each transmitted sine wave signal for each row conductor is different from a most recently transmitted sine wave signal for that same row conductor (Fig. 5, Fig. 6, [0069], discloses the sine wave signal with different frequencies f1, f2 and f3 are supplied to the driving lines Y1, Y2 and Y3 in rotational manner. As shown in figure, during the time period T1, frequencies f1, f2 and f3 are supplied to driving lines Y1, Y2 and Y3 respectively, and during time period T1+ Δt1, frequencies f2, f3 and f1 are supplied to driving electrodes Y1, Y2 and Y3 respectively and so on), wherein the number of sine wave signals in the generated frequency set is equal to or greater than the number of row conductors (Fig. 6, discloses the three driving lines Y1, Y2 and Y3 having three sine wave signals with frequencies f1, f2 and f3 respectively), wherein the rotating frequency scheme comprises transmitting each of the plurality of sine wave signals to each of the row conductors in repeating sequential order (Fig. 6- Fig. 8, [0069], discloses the sine wave signal with different frequencies f1, f2 and f3 are supplied to the driving lines Y1, Y2 and Y3 in repeating sequential order as illustrated in figures), and wherein no same one of the plurality of sine wave signals is transmitted to more than one of the row conductors simultaneously (see Figs 6-8, sine wave signals with unique different frequencies are supplied to driving lines).  
Therefore, in view of teachings of Xu and Huang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving/sensing method of touch detection for a projected capacitive (PCAP) touch system having first and second touch controllers of Xu with Huang’s teachings of touch driving/sensing method for diving/sensing of the touch panel using a plurality of sine wave according to a rotating unique frequency scheme in which each row conductor is different from a most recently transmitted sine wave in repeating sequential order in order to improve the response uniformity of the output signals of the mutual capacitive touch panel when being touched and improve signal noise interference.   
Xu in view of Huang teaches the limitations of parent claim 9. Xu in view of Huang does not seem to explicitly teach wherein the frequency set generated by the first controller is different from the frequency set generated by the second controller such that the first and second touch controllers can operate on the respective first and second touch sensors in close proximity without interference.  
	However, it has been well known in the touch panel device having first and second touch controller for driving/sensing the first and second touch sensors with different driving frequencies in order to minimize/reduce the signal interference. For example, Kitagawa teaches wherein the frequency set generated by the first controller is different from the frequency set generated by the second controller such that the first and second touch controllers can operate on the respective first and second touch sensors in close proximity without interference (Fig. 1, [0039], discloses the input device 1 comprising first-fourth touch panel 101 to 104 are simultaneously driven with different frequencies).   
	Therefore, in view of teachings of Xu, Huang and Kitagawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving method of the touch panel  of Xu as modified by Huang with wherein the frequency set generated by the first controller is different from the frequency set generated by the second controller such that the first and second touch controllers can operate on the respective first and second touch sensors in close proximity without interference in order to reduce noise in a case where a plurality of sensor areas is driven in an input device such as a touch panel (Kitagawa, [0004]).


	
	Regarding claim 13 (Original), Xu in view of Huang and Kitagawa teaches the limitations of parent claim 9. Xu further teaches wherein the first and second touch sensors are implemented in a display wherein their row conductors and their column conductors are interleaved (Fig. 19, [0114], discloses the a large PCAP touchscreen 1900 using two touch controller ASICs with interleaved receiver connections and interleaved driver connections).

	Regarding claim 14 (Original), Xu in view of Huang and Kitagawa teaches the limitations of parent claim 13. Xu further teaches wherein a first set of every other row conductor and every other column conductor is coupled to the first controller, and a second set of every other row conductor and every other column conductor is coupled to the second controller (Fig. 19, touch controller ASIC1 is connected to first touch senor comprising odd number of row electrodes Y1, Y3, Y5…. and odd number of column electrodes X1, X3, X5…. Similarly, touch controller ASIC2 is connected to second touch senor comprising even number of row electrodes Y2, Y4, Y6…. and even number of column electrodes X2, X4, X6….respectively).

Response to Arguments
10.	Applicant's arguments filed on 08/11/2022 have been fully considered but they are not deemed persuasive. Specifically, applicant contends Huang does not disclose transmitting a sine wave signal for each row conductor different from a most recently transmitted sine wave signal for that same row conductor as recited in amended claim 1, but instead discloses repeating the same signal to each row during a predetermined time period. Examiner respectfully disagrees. Huang teaches mutual capacitive touch panel and driving method in which a signal output unit disposed at input ends of the driving lines is configured to simultaneously output plurality of driving signals with different frequencies to all the driving lines to reduce the signal interference. For example, as illustrated in figure 5 and 6, driving circuit supplies the sine wave driving signals having different  frequencies f1, f2 and f3 to driving lines Y1, Y2 and Y3 respectively during time T1. After the first predetermined time interval Δt1 (that is, at the time T1+Δt1), driving circuit supplies sine wave driving signals having frequencies f2, f3 and f1 to driving lines Y1, Y2 and Y3 respectively; and then after the first predetermined time interval ×t1 (that is, at the time T1+2Δt1), driving circuit supplies sine wave driving signal having frequencies f3, f1 and f2 to driving lines Y1, Y2 and Y3 respectively. Therefore, driving circuit transmitting a sine wave signal for each row conductor different from a most recently transmitted sine wave signal for the same row conductor during subsequent time interval (see Figs. 5-8, [0069]-[0075]). 
See above rejection for full detail.

Conclusion  
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693